Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151199                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  _________________________________________                                                          Richard H. Bernstein,
                                                                                                                     Justices
                                                                   SC: 151199
  In re COH, ERH, JRG, and KBH, Minors.                            COA: 312691
                                                                   Muskegon CC Family Division:
                                                                   2011-007780-AF;
                                                                   2011-007781-AF;
                                                                   2011-007782-AF;
                                                                   2011-007783-AF

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 4, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
         s0624p
                                                                              Clerk